Case 1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 1 of 12 PageID #: 7




              EXHIBIT A
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                                      INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1             1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 2 of RECEIVED
                                                                                  12 PageIDNYSCEF:
                                                                                            #: 8   02/03/2020




                    SUPREME              COURT                OF THE             STATE              OF NEW              YORK                                  Filed:                                          , 2020
                    COUNTY             OF QUEENS
                                                                                                                                                              INDEX                NO.

                    LUMEN             ALTRE,
                                                                                                                                                              Plaintiff            designates            Queens

                                                                                Plaintiff,                                                                   County               as the      place       of trial.


                                             -against-                                                                                                        S   U     MM            O N       S
                                                                                                                                                             The        basis         of venue           is

                    WHOLE             FOODS            MARKET                   GROUP,              INC.,                                                    Plaintiff's              Residence:

                                                                                                                                                              92-05           51st       Avenue

                                                                                Defendant.                                                                   Astoria,              New       York        10003




                    To the       above-named                      Defendants:


                                        YOU           ARE           HEREBY                 SUMMONED                       to answer            the      complaint              in this       action       and      to


                    serve     a copy         of your          answer          on the         Plaintiffs            attorneys         within      20      days      after        the      service      of this


                    summons,           exclusive              of the      day       of    service         of     this   summons,              or within          30     days        after     service         of


                    this    summons           is complete               if this          summons               is not   personally            delivered           to you           within       the      State     of


                    New       York.


                                        In    case       of    your       failure         to answer              this   summons,              a judgment              by      default        will     be taken


                    against      you    for     the      relief       demanded               in the       complaint,            together         with      the        costs        of this     action.



                    Dated:              Astoria,          New          York

                                        January           21,      2020


                                                                                                                               By:     J        es R.      Baez,           Esq.

                                                                                                                               SACC              &     FILLAS,                LL
                                                                                                                               Attorneys          for     Plaintiff

                                                                                                                               31-19       Newtown              Avenue

                                                                                                                               Seventh         Floor

                                                                                                                               Astoria,        New        York         11102

                                                                                                                               (718)       746-3440
                                                                                                                               Our     File     # 21495-18



 SACCO&FILLAS,LLP




                                                                                                  1 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                           INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1             1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 3 of RECEIVED
                                                                                  12 PageIDNYSCEF:
                                                                                            #: 9   02/03/2020




                    DEFENDANT:


                    WHOLE             FOODS          MARKET           GROUP,   INC.

                    C/O      C T Corporation              System
                    28     Liberty     Street
                    New       York,       New    York,        10005
                    (Via      Secretary         of   State)




SACCO&FILLAS, LLP




                                                                               2 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                                  INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1            1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 4 of 12 PageIDNYSCEF:
                                                                                 RECEIVED  #: 10 02/03/2020




                    SUPREME                COURT                OF THE               STATE         OF NEW                  YORK
                    COUNTY               OF QUEENS


                    LUMEN              ALTRE,                                                                                                                 INDEX            NO.



                                                                                  Plaintiff,                                                                  VERIFIED
                                                                                                                                                              COMPLAINT
                                               -against-



                    WHOLE               FOODS           MARKET                   GROUP,             INC.,


                                                                                  Defendant.




                                          Plaintiff,          LUMEN                  ALTRE,            by     her     attorneys,         SACCO            &    FILLAS,           LLP,         as and      for



                    her     Verified       Complaiñt,                                           alleges,            upon      information           and    belief:
                                                                         respectfully


                                                                    AS AND              FOR A FIRST                        CAUSE            OF    ACTION


                                  1.      The      Plaintiff,              LUMEN           ALTRE,               at all     times      herein      mentioned             was      and     still    is a


                    resident          of the     County             of    Queens        and      the        State      of New       York.



                                 2.       The      Defendant                 WHOLE              FOODS               MARKET               GROUP,           INC.,       at all    times         herein


                    mentioned            was      and      still         is a foreign          business             corporation          orgañized            and    existing         under       the    laws


                    of the      State     of    Delaware,                 and    duly     licensed            and      authorized           to do    business          in the        State       of New


                    York.



                                 3.       The      defendant,                WHOLE              FOODS               MARKET               GROUP,           INC.,       at all    times         herein


                    meñticñêd            conducted                 and     carried      on      business             in the     County       of New           York      and     the     State     of     New


                    York.


                                 4.      The       defeñdant,                WHOLE              FOODS               MARKET               GROUP,           INC.,       at all    times        herein


                    mentioned            was      and      still     is a partnership               doing            business       in the       County         of New          York      and      the

SACCO&FILLAS, LLP




                                                                                                   3 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                        INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1            1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 5 of 12 PageIDNYSCEF:
                                                                                 RECEIVED  #: 11 02/03/2020




                    State     of New             York.


                                    5.      The          defendant,          WHOLE              FOODS          MARKET                GROUP,        INC.,     at all    times    herein



                    mantianed              was       and      still   is a limited           liability      partnership          doing    business          in the    County       of New


                    York      and         the    State       of     New      York.


                                    6.      The          defendant,          WHOLE              FOODS          MARKET                GROUP,        INC.,     at all    times    herein



                    mentioned              was       and      still   is a limited           liability      corporation          doing     business         in the    County       of New


                    York       and        the    State       of     New      York.


                                    7.      The          defendant,          WHOLE              FOODS          MARKET                GROUP,       INC.,      at all    times    herein


                    mentioned              was       and      still   is a sole        proprietorship               doing     business     in the     County          of New     York       and


                    the     State        of New           York.


                                    8.      At     all     times      herein         mentioned,           defendant           WHOLE        FOODS            MARKET             GROUP,


                    INC.      transacted                 business         within       the   State       of New       York.


                                    9.      At     all     times      herein         mentioned,           defendant           WHOLE        FOODS           MARKET              GROUP,


                    INC.      derived            substantial           reveñüe          from      goods        used     or coñsuiñed          or services       rendered         in the


                    State     of New             York.


                                    10.     At     all     times      herein       mentioned,             defendant           WHOLE       FOODS            MARKET              GROUP,


                    INC.      expected             or should           reasonably              have      expected       its   acts    to have     consequences            in the    State    of


                    New       York.


                                    11.     At     all     times      herein       mentioned,             defendant           WHOLE       FOODS            MARKET              GROUP,


                    INC.      derived            substantial           revenue          from      interstate        or international            commerce.




SACCO& FILLAS,LLP




                                                                                                  4 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                   INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1           1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 6 of 12 PageIDNYSCEF:
                                                                                RECEIVED  #: 12 02/03/2020




                                12.      At     all     times      herein       mentioned,            the     Defendant         WHOLE          FOODS           MARKET


                    GROUP,            INC.,       owned           the    premises        located          at 4 Union         Square   South,       New       York,      New         York



                    10003.


                                13.      At     all     times      herein       mentioned,            the     Defendant,        WHOLE          FOODS           MARKET


                    GROUP,            INC.,       was      one      of the      owners        of    the     premises        located   at 4 Union         Square       South,         New


                    York,     New        York           10003.


                                14.      At     all     times      herein       mentioned,            the     Defeñdent,        WHOLE          FOODS           MARKET


                    GROUP,            INC.,       was      a lessee         of the      premises            located     at 4 Union     Square       South,        New       York,      New


                    York      10003.



                                15.      At     all     times      herein       mentioned,            the     Defendant,        WHOLE          FOODS           MARKET


                    GROUP,            INC.,       Defendant's               servants,       agents          and/or     employees      operated       the       premises        located         at


                    4 Union      Square               South,      New       York,       New        York       10003.


                                16.      At     all     times      herein       mentioned,            the     Defendant,        WHOLE          FOODS           MARKET


                    GROUP,            INC.,       Defendant's               servants,      agents           and/or     employees      maintained           the    premises           located


                    at 4 Union          Square           South,         New     York,      New        York         10003.


                                17.      At     all     times      herein      mentioned,             the     Defendart,        WHOLE          FOODS           MARKET


                    GROUP,        INC.,          Defendant's                servants,      agents           and/or     employees      managed        the       premises        located         at


                    4 Union      Square           South,          New       York,       New        York       10003.


                                18.     At    all       times     herein       mentioned,            the      Defendant,        WHOLE          FOODS           MARKET


                    GROUP,        INC.,          Defendant's                servants,      agents         and/or       employees      controlled         the     premises       located



SACCO& ELLAS, LLP




                                                                                              5 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                             INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1             1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 7 of 12 PageIDNYSCEF:
                                                                                  RECEIVED  #: 13 02/03/2020




                    at 4 Union          Square            South,       New        York,       New       York          10003.



                                19.      At    all     times         herein       mentioned,            the     Defendant,             WHOLE            FOODS             MARKET


                    GROUP,            INC.,      Defendant's                  servants,       agents          and/or         employees         supervised           the     premises           located



                    at 4 Union          Square            South,       New        York,       New       York          10003.


                                20.      On or before                 October         2, 2018,          the     Defendant,            WHOLE             FOODS         MARKET


                    GROUP,            INC.,      its      agents,       servants           and/or       employees,              repaired       the     premises       located           at 4 Union



                    Square      South,         New         York,        New        York       10003.



                                21.      On or before                 October         2, 2013,          the     Defendant,            WHOLE             FOODS         MARKET


                    GROUP,            INC.,      its      agents,       servants           and/or       empicyees,              inspected        the    premises           located        at 4 Union


                    Square      South,         New         York,        New        York       10003.



                                22.      On or before                 October         2, 2018,          the     Defendant,            WHOLE             FOODS         MARKET


                    GROUP,            INC.,      its      agents,       servants           and/or      employees,               designed        the    premises           located        at 4 Union


                    Square      South,         New         York,        New        York       10003.



                                23.      At    all     times        herein       mentioned,             it was         the    duty    of the     Defendant,           WHOLE               FOODS


                    MARKET              GROUP,               INC.,       its    agents,       servants          and/or        employees          to maintain              said     premises


                    located     at 4 Union                Square        South,       New        York,         New        York        10003,     in a reasonably                  safe   and


                    suitable     condition             and     in good           repair.


                                24.     At     all     times        herein       mentioned           Plaintiff,              LUMEN          ALTRE,         was      lawfully            upon     the


                    aforesaid         premises            located        at 4 Union            Square          South,         New      York,     New       York       10003.


                                25.     That         on    October             2, 2018,      while       Plaintiff,           LUMEN            ALTRE,         was     lawfully           upon      the



SACCO& FILLAS,LLP




                                                                                                6 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                                                                  INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1             1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 8 of 12 PageIDNYSCEF:
                                                                                  RECEIVED  #: 14 02/03/2020




                    aforesaid                premises                 located             at 4 Union                    Square            South,          New         York,        New         York         10003,         she       was



                    struck        by         falling            inventory                 and/or            shelves,              severely              injuring        Plaintiff.



                                      26.          Solely             as        a result              of        the      Defendant's                    negligence,                carelessness                 and       recklessness,



                    Plaintiff,              LUMEN                    ALTRE,                   was      caused             to suffer             severe          and    serious         personal             injuries           to mind          and



                    body,        and          further,              that     LUMEN                    ALTRE                  was       subjected               to great       physical           pain       and     mental            anguish.



                                      27.          By      reason               of      the      foregoing,                    Plaintiff,          LUMEN                    ALTRE,             was       severely              injured          and



                    damaged,                  sustained                  severe           nervous                shock          and       mental          anguish,            great      physical            pain       and      emotional



                    upset,        some             of     which             injuries             are       believed               to be permañênt                      in     nature         and      duration,           and        LUMEN


                    ALTRE                   will         be     permanently                          caused             to      suffer          pain,          inconvenience                   and      other        effects           of     such



                    injuries;           LUMEN                       ALTRE                incurred                and      in the         future         will      necessarily               incur     further          hospital             and/or



                    medical             expenses                    in     an        effort      to        be     cured          of      said     injuries;           and      LUMEN                 ALTRE              will      be     unable



                    to    pursue              LUMEN                      ALTRE's                     usual            duties          with       the      same         degree          of      efficiency             as prior           to     this



                    accident,               all     to    LUMEN                      ALTRE's                    great         damage.


                                      28.          As     a result              of the         foregoing,                    Plaintiff          has       become            more       sick,        sore,     lame        and        disabled,


                    has     sustained                    severe            serious             injuries,               has     suffered            and         will    continue             to suffer         severe           mental           and


                    nervous             shock              with            accompanying                           pain,         has         required            medical            treatment            and       was          and     will       be


                    unable            to attend               to her         usual            duties            for     a long         period           of time;        was        obliged           to and       did     expend              large


                    sums         of     money                 for    medical                  care     and            attention           and      will        be required             to expand              additional               sums       of



                    money             for     medical                care        in the         future            to attend              to her       injuries        which          she believes               to be a permanent


                    nature.




SACCO& RLLAS, LLP




                                                                                                                         7 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                                                   INDEX NO. 701833/2020
             Case
NYSCEF DOC. NO. 1            1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 9 of 12 PageIDNYSCEF:
                                                                                 RECEIVED  #: 15 02/03/2020




                                 29.        As      a result         of the         foregoing                  negligence            of    the     Defendant,                 Plaintiff           has     expended               and


                    hacome           obligated              for    the          sums       of     money               for   medical          care        and         attention            for     the     Plaintiff         in    an



                    effort      to    cure         her     of     her       injuries            and           to    alleviate        her     pain        and         suffering;             was         caused         to   incur



                    damages.


                                 30.         The         aforesaid              occurrence                 was         caused        by     the     negligence                of   the          Defendant,             without



                    any      culpable         conduct              on     the     part      of        Plaintiff,            LUMEN           ALTRE.



                                 31.        This         action         falls     within          one          or more          of the     exceptions                 set forth       in Section               1602         of the



                    Civil      Practice          Law        and         Rules.



                                 WHEREFORE,                                Plaintiff            demands                judgment            against        the        Defendant                  herein,       in      a sum



                    exceeding           the      jurisdictional                   limits         of     all        lower    courts         which         would          otherwise                have      jurisdiction,


                    together         with        the      costs      and         disbursements                       of this     action.


                    Dated:       Astoria,           New           York

                                 January            21,      2020


                                                                                                                                      By:           ames         R.     Baez,              sq.
                                                                                                                                      SA           CO &           FILLAS,                 LLP
                                                                                                                                      Attorneys                for     Plaintiff(s)
                                                                                                                                      31-19          Newtown                Avenue

                                                                                                                                       Seventh            Floor

                                                                                                                                      Astoria,            New          York        11102

                                                                                                                                      (718)          746-3440

                                                                                                                                       Our        File    # 21495-18




SACCO& FILLAS,LLP




                                                                                                           8 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                                           INDEX NO. 701833/2020
            Case1 1:20-cv-02787
NYSCEF DOC. NO.                                                   Document 1-3 Filed 06/23/20 Page 10 of RECEIVED
                                                                                                         12 PageIDNYSCEF:
                                                                                                                   #: 16 02/03/2020




                           SUPREME               COURT                OF THE                STATE            OF     NEW YORK                                    INDEX            NO.:

                           COUNTY              OF
                                                                                                                                                                ATTORNEY'S

                           LUMEN           ALTRE                                                                                                                VERIFICATION


                                                                                         Plaintiff(s),


                                                     -against-



                           WHOLE           FOODS                MARKET                   GROUP,              INC.


                                                                                          Defendant(s).




                                          James            R.     Baez,         Esq.,       an attorney             duly         admined          to practice              law    in the          State      of New

                    York,        makes         the     following               affirmation              under        the    penalty            of perjury:



                                          I am of           the     firm         of     SACCO            &       FILLAS,           LLP,        the    attorneys              of record        for      the

                    plaintiff.



                                          I have           read     the        foregoing           and       know          the    contents           thereof;          the    same        is true         to my      own

                    knowledge             except           as to the            matters       therein            stated      to be alleged               on       information               and     belief      and

                    that     as to those             matters,         I believe             them        to be true.



                                          This         verification               is made          by     affirmant              and     not    by    plaintiff            because          she     is not     in the

                    County        of     Queens,            which          is the       County           where        your         affirmant           maintains              offices.



                                          The         grounds            of     affirmant's             belief      as to all          matters        not       stated        upon       affirmant's

                    knowledge             are    correspondence                         had    with        the     said     plaintiff,          information                contained              in the      said

                    plaintiffs         file,     which           is in        affirmant's          possession,               and       other      pertinent            data      relating          thereto.




                    Dated:        Astoria,           New         York

                                  January            21,    2020




                                                                                                                                         hL             Ú          Î
                                                                                                                    Jame          R. Baez,           Esq.              V




SACCO& RLLAS, LLP

                                                                                                    9 of 10
FILED: QUEENS COUNTY CLERK 02/03/2020 10:29 AM                                                                                                                            INDEX NO. 701833/2020
            Case1
NYSCEF DOC. NO.            1:20-cv-02787 Document 1-3 Filed 06/23/20 Page 11 of RECEIVED
                                                                                12 PageIDNYSCEF:
                                                                                          #: 17 02/03/2020




                     SUPREME               COURT           OF THE             STATE          OF NEW                    YORK
                     COUNTY               OF QUEENS
                                                                              Index        No.
                     _ _ _ _ _ --------                 _ _ --     _ _ _ _-----------                           _ _-      _ _ _ _ _ ----            _-----          _ _ _ - - - - - - - - - - -

                     LUMEN           ALTRE,


                                                                            Plaintiff,


                                            -against-



                     WHOLE           FOODS            MARKET               GROUP,                INC.,


                                                                            Defendant.
                     ________ _______________________ ______________ _____________________________________                                                        __________________________



                                                                           SUMMONS                   and         VERIFIED                COMPLAINT



                     Pursuant        to 22     NEW         YORKCRR                  130-1.1,             the    undersigned,              an attorney             admitted      to practice       in
                     the   courts     of    New       York        State,    certifies        that,        upon          information            and      belief     and    reasonable

                     inquiry,       the    contentions            contained           in the       annexed              documents             are    not     frivolous.


                     Dated:     Astoria,        New        York

                                January         21,      2020




                                                                                                                         Signature


                                                                                                                         By:      Jame        R. Baez,           Esq.




                                                                                         SACCO              &    FILLAS,                LLP
                                                                                          Attorneys              for     Plaintiff
                                                                                                   Lumen               Altre
                                                                                         31-19       Newtown                   Avenue
                                                                                                   Seventh             Floor

                                                                                      Astoria,           New       York          11102

                                                                                                 (718)          746-3440
                                                                                           Our       File       # 21495-18
 SACCO& FILLAS,LLP




                                                                                           10 of 10
FILED: QUEENS COUNTY CLERK 02/19/2020 03:34 PM                                                                                                                                             INDEX NO. 701833/2020
NYSCEF
 COUNTYDOC.
             Case
            NO.  3
         OF QUEENS
                                     1:20-cv-02787
                                           SUPREME
                                                   Document 1-3 Filed OF
                                                   COURT OF THE STATE
                                                                      06/23/20  Page 12 of 12
                                                                         NEW YORK
                                                                                               PageIDNYSCEF:
                                                                                           RECEIVED
                                                                                              # 24092B
                                                                                                       #: 18 02/19/2020

 LUMEN          ALTRE
                                                                                                                               Plaintiff(s)                      INDEX#           701833/2020
                                                          against                                                                                                Date     filed   2/3/2020


 WHOLE          FOODS          MARKET            GROUP,            INC.
                                                                                                                               Defendant(s)

  STATE         OF      NEW YORK                                                                                                COUNTY              OF ALBANY




                               SECRETARY                                    OF             STATE                           -        AFFIDAVIT                      OF         SERVICE

 NICOLE          HOOKER          being     duly sworn,               deposes             and        says      that     deponent          is not a party to this         action,   is over the age of 18 years
 and     has    a principal      place     of business              in theCounty                    of Albany,            State      of New York.     That on             2/11/2020     at 3:57 PM, at the office
 of the    Secretary         of State,     of the         State     of New York                in the         City    of Albany,              New      York   at 99 Washington      Avenue,    he/she served   a
 true    copy of a


 NOTICE              REGARDING                   AVAILABILITY                            OF         ELECTRONIC                         FILING,             SUMMONS                AND     VERIFIED

 COMPLAlNT,


 on     WHOLE             FOODS           MARKET                  GROUP,                   INC.,           Defendant                  in this       action.


 By delivering          to and leaving   with  AMY                     LESCH,              authorized                agent       in the       office    of the    Secretary     of the State, State of New York,
 personally          at the office of the Secretary                      of State,          of the         State      of New         York,       two      (2) true  copies    thereof  and that at the time of
 making   such service,   deponent                        paid    said      Secretary               of State         a fee       of $40.00,            unless    exempt     by law. That said service    was
 made   pursuant  to Section   306                      BCL


 Bearing        Index     Number         and     Filing     Date      endorsed              thereon.


 [ ) Deponent            additionally          served       upon      the     above           named            defendant            one    (1) true copy         of the     RPAPL        SEC.    1303     Homeowner's
 Foreclosure            Notice   which     was       printed         in bold,        14 point           font       size      and     printed   on colored          paper      which      is a color    other   than   said
 pleading

 Description                    Description             of the      Recipient            is as follows:


                               A Female            with     White         skin,      Blonde           hair,     who        is approximately        46 years             of age
                                                                                                     5' 6"
                               and     has an approximate                         height       of              and        approximate       weight   of 170             pounds.


                               Other      identifying            features          are     as follows:             None.




                                               NICOLE            HOOKEh
                                               Process           Server


 State     of New       York
 County        of Albany

                                   Th'
 Sworn      to before     me on            12 day of February 2020
                                                                                                                               Michelle M. Santspree                               Emily M. Corbett
                                                                                                                               Notary Public. State of New York                    Notary Public, State of New York
                                                                                                                               NO. 01SA5047611                                     No. 01C06299470
                            Notary P              Emily M. Corbett                                                             Qualfied in Albany County                           Q ualified in Albany County
                                                                                                                               Commission Expires August 7, 2021                   Commission Expires March 24, 2022



                           PREFERRED             PROCESS              SERVERS               - 166-06           24th ROAD,             LL - WHITESTONE,              NY 11357          - 718-362-4890




                                                                                                                                                                                                                             ..


                                                                                                                     1 of 1
